DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 08/04/2022 has been entered.   Upon entering the submission, claims 1, and 21 are amended.   Claims 1-21 are pending.   Claims 10-20 remain withdrawn.  Claims 1-9 and 21 are under examination on the merits.

Response to RCE Submission
Claim rejections under 35 U.S.C. §112(b)
Applicant’s amendments to claims 1-2 obviate the rejection.   The rejection is hereby withdrawn.   

Claim rejections under 35 U.S.C. §103(a)
Applicant’s amendment and argument have been considered.  However, they are not sufficient to overcome the rejection.  Claim 1 is amended to further include the functional language “wherein the titanium-glyoxal complex is configured to absorb urea, and wherein the sorbent comprising the titanium-glyoxal complex and the porous support material demonstrate a urea sorption at least two times higher than that of another sorbent comprising zirconium-glyoxal on activated carbon”.  However, this added functional language does not further limit the claimed subject matter of the sorbent of claim 1, but simply a statement of physical/chemical property of the claimed sorbent which comprises a titanium-glyoxal complex and a porous support material including at least one of activated carbon, graphene, graphene oxide, non- porous silicon, porous silicon, or a combination thereof.  The property of the claimed sorbent
Is not a separate claim limitation, unless the property provides antecedents for ensuring claim terms and limits the claim accordingly.  It has long been recognized that a product is inseparable from its properties.  The claimed products and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433.   
For the instant case, the `157 patent teaches PBTC complex comprising titanium/glyoxal (EXAMPLEs XXXVI and XXXVII) or zirconium/glyoxal (EAXMPLE XXXIX) incorporated into a foam or cellulosic fiber matrix. The cellulose fiber matrix is a porous supporting material (see T Li, Langmuir, (1997), v13, p3570-3574). In addition, the “568 publication teaches an absorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the absorbent cartridges can use non-enzymatic urea-binding materials. Example 7 of the 568 publication discloses a direct urea binder prepared by treating zirconium-glyoxal with activated carbon. The `157 patent teaches both titanium-glyoxal and zirconium-glyoxal complexes as absorbents. Because the ‘157 patent teaches zirconium-glyoxal is an alternative to titanium and glyoxal in preparing an absorbent, using activated carbon as a porous support with the titanium and glyoxal complex is taught and suggested by the 568 publication. Therefore, the combined references considered as a whole would have rendered Applicant’s claims 1-9, and 21 obvious. The rejection is maintained.
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,587,157 (“the `157 patent”) to Cox et al. in view of U.S. Patent Application Publication No. US2014/0336568 (“the `568 publication”) to Wong et al.

Applicant’s claim 1 is drawn to a sorbent comprising a titanium-glyoxal complex and a porous support material including at least one of activated carbon, graphene, graphene oxide, non-porous silicon, porous silicon, or a combination thereof, wherein the titanium-glyoxal complex is configured to absorb urea, and wherein the sorbent comprising the titanium-glyoxal complex and the porous support material demonstrate a urea sorption at least two times higher than that of another sorbent comprising zirconium-glyoxal on activated carbon.
Claim interpretation:  The functional language “wherein the titanium-glyoxal complex is configured to absorb urea, and wherein the sorbent comprising the titanium-glyoxal complex and the porous support material demonstrate a urea sorption at least two times higher than that of another sorbent comprising zirconium-glyoxal on activated carbon” does not further limit the claimed subject matter of the sorbent of claim 1, but simply a statement of intend-to-do or intend-to-achieve property of the claimed sorbent which comprises a titanium-glyoxal complex and a porous support material including at least one of activated carbon, graphene, graphene oxide, non- porous silicon, porous silicon, or a combination thereof because a product is inseparable from its properties.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `157 patent discloses polyfunctional bio-waste treatment complex (PBTC) comprising titanium and glyoxal prepared according to EXAMPLEs XXXVI and XXXVII, see col. 49, lns. 1-52.   EXAMPLEs XXXVI discloses the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent, wherein Ti(SO4)2 is 5% and glyoxal is 4% as starting material for preparing the complex. In addition, the same EXAMPLE further discloses the allowed range of Ti(SO4)2 is 0.5-85%, and glyoxal is 0.1-75%.  In addition, EXAMPLE XXXIX discloses the PBTC comprising zirconium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Zr(SO4)2 is 5% and glyoxal is 4%).   The `157 patent also discloses the PBTC may be incorporated into a foam or fiber matrix employed in forming a protective and interactive barrier on or in bio-waste substrates. Such foams or foam and cellulosic fiber composites may be used as blankets and packing for both liquid and solid bio-wastes when liquids or volatiles may be contacted.  A fiber matrix is considered to be a porous support material.

The `568 publication discloses a sorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the sorbent cartridges can use non-enzymatic urea-binding materials, see Abstract.  Example 7 of the `568 publication discloses a direct urea binder prepared by treating zirconium-glyoxal with activated carbon, and a method of preparing the direct urea binder, wherein the molar ratio of titanium to glyoxal is around 2.0 [ZrOCl2 (150g/178g=0.84 mole, glyoxal (250gx40%)/58.04=1.723mole, the molar ratio of Zr/glyoxal=0.84mole/1.72mole= 2.0], see [0086-0087].     

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and the `157 patent is that the prior art teaches the porous support material is a foam or fiber matrix, but does not teach the porous support material comprises activated carbon, graphene, graphene oxide, silicon, porous silicon, or a combination thereof.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 1 would have been obvious over the `157 patent because the difference is further taught and/or suggested by the `568 publication, which discloses a sorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the sorbent cartridges comprising urea-binding materials, prepared by treating zirconium-glyoxal with activated carbon according to Example 7.  The `157 patent teaches both titanium-glyoxal and zirconium-glyoxal complexes.  The `157 patent and the `568 publication are drawn to the application of analogous field of sorbents for removing toxins from a liquid sample.  Therefore, the two prior art references are combinable.  The motivation to replace the porous support material of a foam or fiber matrix taught by the `157 patent with the porous support material of activated carbon is taught and/or suggested by the `568 publication for removing uremic toxins from dialysate.  In addition, it is well-known to one ordinary skilled in the art that activated carbon is one of the most commonly used porous support absorbent for removing toxins from a waste liquid sample.  Therefore, the `157 patent and the `568 publication considering as a whole would have rendered claim 1 obvious.

In terms of claim 2 wherein the porous support material comprises pores for holding the titanium-glyoxal complex inside the pores, it is a physical/chemical of the otherwise obvious sorbent over the `157 patent and the `568 publication because a product is inseparable from its properties.  

In terms of claims 3-4, EXAMPLEs XXXVI of the `157 patent discloses the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent, wherein Ti(SO4)2 is 5% and glyoxal is 4% as starting material for preparing the complex.  The resulting complex of EXAMPLEs XXXVI comprises titanium-crosslinked hydrated glyoxal moieties formed by reacting hydrated glyoxal with titanium ions.  

In terms of claim 5, the `157 patent does not teach the titanium-glyoxal complex has a structure comprising a molecule of formula I, formula II, formula II, formula IV, or a combination thereof.  However, the `157 patent teaches the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Ti(SO4)2 is 5% and glyoxal is 4% as starting material), which would result in a titanium-glyoxal complex has a structure comprising a molecule of formula I, formula II, formula II, formula IV, or a combination thereof, since the molar ratio of titanium to glyoxal is around 3.3 fits in the molar range of 1:2 to 1:4 of the molecule of formula I, formula II, formula II, formula IV, or a combination thereof.

In terms of claims 6-7, EXAMPLEs XXXVI of the `157 patent discloses the PBTC comprising titanium and glyoxal. The `157 patent also discloses the PBTC may be incorporated into a foam or fiber matrix employed in forming a protective and interactive barrier on or in bio-waste substrates. Such foams or foam and cellulosic fiber composites may be used as blankets and packing for both liquid and solid bio-wastes when liquids or volatiles may be contacted.  A fiber matrix is considered to be a porous support material.

In terms of claim 8, the `157 patent is silent on the urea capacity of greater than about 50 mg urea/g sorbent.  However, if the claimed titanium-glyoxal complexes in Applicant’s claims are obvious over the titanium-glyoxal complexes taught by combined teaching of the `157 patent and the `568 publication considering as a whole, the resulting urea capacity of greater than about 50 mg urea/g sorbent would have been object reach of the claims because a product is inseparable from its properties.  

In terms of claim 9, the `157 patent does not teach the titanium-glyoxal complex has the molar ratio of titanium to glyoxal is about 1:4.  Instead, the `157 patent teaches the molar ratio of titanium to glyoxal is 1:3.3.  The difference would have been obvious for at least the following two reasons:  1) the molar ratio of titanium to glyoxal is 1:3.3 is close enough to the molar ratio of titanium to glyoxal is about 1:4; 2) EXAMPLE XXXVII of the `157 patent further discloses the allowed range of Ti(SO4)2 is 0.5-85%, and glyoxal is 0.1-75%, which suggests a titanium-glyoxal complex covers the molar ratio range of titanium to glyoxal is about 1:4. Optimizing the molar ration of titanium to glyoxal to 1:4 would have been obvious-to-try, not an inventive. 

In terms of claim 21, the `157 patent does not teach the titanium-glyoxal complex comprising titanium-glyoxal polymeric complexes having the structure Ti[hydrated glyoxal moiety]n, wherein n is an integer from 2 to 10. However, the `157 patent teaches the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent made from Ti(SO4)2 is 5% and glyoxal is 4% as starting material, which would result in a titanium-glyoxal complex having the structure Ti[hydrated glyoxal moiety]n, wherein n is an integer from 2 to 10.

	
Conclusions
Claims 1-9, and 21 are rejected.
Claims 10-20 are withdrawn.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731